                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CARLOS HOSEA,

              Plaintiff,

       v.                                         CIV. NO. 19-811 WJ/SMV

ANDREW SAUL,
ACTING COMMISSIONER OF
SOCIAL SECURITY

              Defendant

 UNOPPOSED ORDER ON PLAINTIFF’S STIPULATED SECOND MOTION FOR AN
    EXTENSION OF TIME TO FILE MOTION TO REVERSE AND/OR REMAND



       Upon consideration of Plaintiff Stipulated Motion for Extension of Time to File her

Motion to Reverse and/or Remand (Doc. 22), the Court having reviewed the motion and

being otherwise fully advised, FINDS that the motion is well-taken and GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall have until 3/27/20 to file his

Motion to Reverse and/or Remand; Defendant shall have until 5/25/20 to file a

Response, and Plaintiff shall have until 6/19/20 to file a reply.



                                           BY THE COURT:


                                           ______________________________
                                           HONORABLE STEPHAN M. VIDMAR
SUBMITTED AND APPROVED BY:

/S/ Benjamin E. Decker
_______________________________
Benjamin E. Decker
Attorney for the Plaintiff



Approved via email on 2/26/20

________________________________
Chad Troop
Special Assistant United States Attorney
